t c memo united_states tax_court simone’s butterfly petitioner v commissioner of internal revenue respondent docket no 13230-10l filed date tamara w ashford for petitioner william j gregg for respondent memorandum opinion halpern judge this case is before us to review a determination determination by respondent’s appeals_office appeals to proceed with collection of petitioner’s unpaid federal income taxes penalties and interest for and for through each party has moved for summary adjudication in his or its favor respondent’s motion and petitioner’s motion respectively and each has responded objecting to the other’s motion petitioner’s objection and respondent’s objection respectively we shall grant respondent’s motion and deny petitioner’s motion unless otherwise indicated section references are to the internal_revenue_code presently in effect and rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see eg 134_tc_13 citing 85_tc_812 background the following facts are gathered from the pleadings respondent’s motion and the declaration of gail dickerson ms dickerson in support thereof petitioner’s motion and the two objections there appears to be no disagreement as to the following facts petitioner is a corporation with its principal_place_of_business in washington d c it filed federal_income_tax returns for and for through showing tax_liabilities which were not paid respondent assessed the tax_liabilities and other_amounts on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing levy notice concerning unpaid taxes penalties and interest totaling dollar_figure for and for through in response petitioner timely submitted to appeals a form request for a collection_due_process or equivalent_hearing addressing and proposing an offer-in-compromise as a collection alternative levy request on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice concerning petitioner’s tax_year and showing an amount owed of dollar_figure in response petitioner timely submitted to appeals a form addressing dated date and proposing neither a collection alternative nor a loan subordination discharge or withdrawal lien request an appeals employee settlement officer gail dickerson was assigned both the levy request and the lien request together requests ms dickerson had no previous experience with petitioner for the taxable years in question by letter to petitioner dated date february letter ms dickerson scheduled a telephone conference with petitioner for date requesting that someone from petitioner call her at a specific time the letter requested that petitioner submit certain documents and information including a form 433-b collection information statement for businesses a signed tax_return for and evidence of petitioner’s having made estimated_tax payments for and petitioner provided no information in response to the february letter and no one from petitioner contacted ms dickerson at the time of or with respect to the scheduled telephone conference by letter to petitioner dated date april letter ms dickerson advised petitioner of its failure to provide the requested information or make the requested telephone call ms dickerson gave petitioner until date to provide the requested information for her consideration and stated that appeals would thereafter promptly issue a determination on date tamara ashford esq ms ashford petitioner’s representative left a voice mail message for ms dickerson stating that someone from petitioner had called her that day and advised her that the individual had forgotten about the conference call scheduled for the day before ms dickerson faxed to ms ashford a copy of the april letter ms ashford did provide ms dickerson information and documents under cover of her letter dated date ashford letter in the ashford letter she states among other things that petitioner made no estimated_tax payments for and as of the date of the letter had made none for she also states that pursuant to a request for extension of time to file petitioner had not yet filed its return copies of the extension request form and of a draft of the return accompanying the ashford letter show tentative total_tax of zero and no payment accompanying the extension request on the extension request form and total_tax of dollar_figure on the return with no indication of any available credit or payment of tax indeed the draft return shows an estimated_tax penalty of dollar_figure the ashford letter states that with respect to its through tax_liabilities petitioner would like and is prepared to compromise these liabilities or enter into an 1in its petition petitioner avers petitioner was unaware of the february letter until date because the letter was received initially by petitioner’s accountant and not forwarded to petitioner until it was too late to reschedule the conference the february letter is addressed to petitioner at the address absent the suite number petitioner listed as its address on the requests installment_agreement to resolve these matters it does not however set forth the terms of any compromise or propose the terms of an installment_agreement the ashford letter also states among other items that it is accompanied by a completed form 433-b the form 433-b contains no entry under the heading accounts notes receivable it shows total monthly business income of dollar_figure and total monthly business_expenses of dollar_figure the difference being dollar_figure on a separate page accompanying the letter monthly business income is stated to be dollar_figure and monthly expenses total dollar_figure the difference being dollar_figure ms dickerson’s case activity records state her conclusion that because petitioner’s submitted bank records show regular deposits from lockheed martin there must have been an account receivable that was not shown on the submitted form 433-b she notes the different statements of monthly business income and expenses net_income of either dollar_figure or dollar_figure she notes petitioner’s unpaid and federal_income_tax and its failure to make estimated_tax payments for and she concludes that because of its failures to pay both its past income_tax liabilities and its current estimated income_tax liabilities taxpayer continues to pyramid these liabilities she concludes that the requirements of applicable law and administrative procedure have been met she determines that collection should proceed by lien and levy the determination is dated date addresses and through is signed by d a daigle team manager and contains the following summary of determination neither the taxpayer nor the representative called as scheduled for the conference after a last chance letter was issued again requesting information be submitted some of the information was received after review of the collection case file master_file record and information submitted by the taxpayer a determination was made to sustain the issuance of the notice_of_intent_to_levy and notice of lien filing due to all legal and procedural requirements having been met the taxpayer did not submit complete financial information or verification of current compliance with form_1120 estimated_tax payments therefore the taxpayer was not eligible for a collection alternative and the case is being returned to the collection function for the appropriate action attached to the determination is a fuller explanation of the determination apparently by ms dickerson with respect to balancing the need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary see sec_6330 the attachment states although less intrusive alternatives such as offers and installment agreements exists sic the taxpayer’s failure to make an acceptable proposal submit complete financial information and provide proof of current compliance with form_1120 estimated_tax payments balances against them and so while more intrusive the government’s proposed levy action and the lien filing are appropriate and the actions are sustained in response to the determination petitioner timely filed the petition asking that we review the determination relating to petitioner’s federal_income_tax liabilities for the taxable years ended date through date the petition assigns as error only that respondent abused his discretion by issuing the determination it prays that we determine that the notice is invalid and that petitioner is entitled to a collection_due_process or equivalent_hearing i introduction discussion sec_6331 authorizes the secretary to levy against property and property rights when a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and 2since the determination does not address there is nothing in the determination for us to review with respect to any collection action for that year see sec_6330 we shall therefore with respect to dismiss this case for lack of jurisdiction see 114_tc_492 3rule concerning the commencement of a lien and levy action addresses in par b thereof the content of the petition rule b provides in pertinent part that the petition shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded respondent not objecting to the lack of specificity we shall overlook it sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded to a taxpayer receiving a notice_of_intent_to_levy see sec_6320 after the hearing an appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives the taxpayer proposed and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 where as here the underlying tax_liability is not at issue we review appeals’ determination for abuse_of_discretion see 114_tc_176 an appeals officer abuses her discretion when she takes action that is arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances willis v sec_301_6320-1 a-f3 and f a-f3 proced admin regs provide that in seeking tax_court review of a notice_of_determination the taxpayer can ask the court to consider only an issue that was raised in the taxpayer’s sec_6320 and or hearing see 129_tc_107 118_tc_488 petitioner did not raise its underlying tax_liabilities in the requests commissioner tcmemo_2003_302 citing 91_tc_1079 ii the motions in respondent’s motion he argues that appeals acting through ms dickerson complied with the requirements of sec_6330 to verify that the requirements of applicable law and administrative procedure have been met consider issues raised by petitioner and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary because ms dickerson complied with the requirements of sec_6330 respondent continues appeals did not abuse its discretion in sustaining the lien notice and determining to proceed by levy to collect the unpaid taxes therefore he concludes respondent’s motion should be granted in petitioner’s objection it argues that respondent’s motion should be denied because the determination was in direct violation of sec_6330 requiring consideration of balance between efficient collection and intrusiveness of collection means and therefore constituted an abuse_of_discretion in particular petitioner argues that ms dickerson improperly precluded petitioner from entering into an installment_agreement because of its failure to pay estimated_taxes it further argues that ms dickerson did not engage in the ‘thorough’ review and analysis of petitioner’s financial statements required by sec_6330 and therefore did not discover that petitioner has the ability to pay approximately dollar_figure monthly to satisfy in a timely and reasonable manner petitioner’s liabilities petitioner argues that its motion should be granted for the same reasons it argues that respondent’s motion should be denied in respondent’s objection he claims ms dickerson reviewed the information submitted at the last minute on behalf of petitioner the review by her revealed discrepancies for both income and expense items between the information on form 433-b collection information statement for businesses and data on a separate typed sheet the dollar_figure amount proposed in the motion is not expressed or otherwise deciphered from the administrative record for this case additionally an understatement of accounts_receivable an asset on form 433-b was also indicated from a review by ms dickerson finally it was noted by her that petitioner's form_1120 u s_corporation income_tax return for each of the taxable years and reported unpaid balances due without any estimated_tax payments and petitioner's counsel admitted that no estimated corporate_income_tax payments were made for the taxable_year in sum respondent’s lien notice filing and proposed collection action were sustained fn ref omitted respondent argues that rejection of a proposed installment_agreement because a taxpayer has not paid current taxes is not an abuse_of_discretion iii analysis a introduction the levy notice dated date addresses and through the levy request does not mention and the lien notice dated date addresses only the lien request dated date addresses the determination addresses and through while it seems to us that the lien request was not a timely response for and to the levy notice see sec_301_6330-1 proced admin regs respondent has not raised that point and since we sustain respondent’s levy action anyway we shall not further address the apparent anomaly b discussion petitioner does not contest that in making the determination ms dickerson complied with the requirements of sec_6330 and b to verify that the requirements of applicable law and administrative procedure have been met and consider issues raised by petitioner it argues only that in violation of sec_6330 she erred in determining that the notice of lien and the proposed levy are no more intrusive than necessary in particular it claims she erred in precluding petitioner from entering into an installment_agreement because of its failure to pay estimated_taxes we disagree the information available to ms dickerson shows that petitioner had over dollar_figure of unpaid taxes for years beginning in it appears to have provided her an incomplete form 433-b and it did provide her with inconsistent financial information ms ashford suggested an installment_agreement but she provided no terms moreover ms dickerson’s decision to preclude petitioner from entering into an installment_agreement because of its failure to pay estimated_taxes was based on applicable procedures contained in the commissioner’s internal_revenue_manual irm according to those procedures in determining whether a taxpayer is eligible for an installment_agreement an irs employee must analyze the current year’s anticipated tax_liability if it appears a taxpayer will have a balance due at the end of the current_year the accrued liability may be included in an agreement compliance with filing paying estimated_taxes and federal tax deposits must be current from the date the installment_agreement begins irm pt date emphasis added respondent avers and petitioner does not deny that petitioner made no estimated_tax payments for 5the internal_revenue_manual irm provides procedures for entering into installment agreements that allow taxpayers to pay their tax_liabilities over time see irm ch 14-installment agreements that chapter contains criteria concerning taxpayer filing and compliance that must be considered before determining that the best_method of paying delinquent taxes is through an installment_agreement irm pt date estimated_tax payments intended to ensure that current taxes are paid are a significant component of the federal tax system and ms dickerson was entitled to rely on their absence in reaching her conclusions see 126_tc_237 revd on other grounds 514_f3d_1119 10th cir schwartz v commissioner tcmemo_2007_155 in fact petitioner’s circumstances illustrate one of the reasons for requiring current compliance before granting collection alternatives such as an offer-in-compromise or an installment_agreement namely the risk of pyramiding tax_liability ie that failure to pay current tax_liabilities might result in an increasing total_tax liability notwithstanding some payment of past tax_liabilities see 412_f3d_819 7th cir affg 123_tc_1 iv conclusion petitioner assigned error to the determination in only the most general terms in petitioner’s motion and in petitioner’s objection it refines its assignment by claiming that the notice of lien and the proposed levy are more intrusive than necessary and that petitioner should have been allowed an installment_agreement to pay its delinquent taxes for the reasons stated we disagree on both counts ms dickerson did not act arbitrarily or capriciously nor did she lack sound basis in law nor was her decision unjustifiable in the light of the facts and circumstances in front of her she did not therefore abuse her discretion in recommending that the lien remain and that respondent may continue with the levy see willis v commissioner tcmemo_2003_302 respondent is entitled to summary_judgment in his favor an appropriate order of dismissal for lack of jurisdiction with respect to and an order and decision will be entered
